Docket No. 102060.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS




MARVIN SMITH et al., All Indiv. and As Representatives of All
Persons and Entities Who Are Members of the Class Described
Herein, Appellees, v. ILLINOIS CENTRAL RAILROAD
                     COMPANY, Appellant.

                  Opinion filed November 30, 2006.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Kilbride,
and Garman concurred in the judgment and opinion.
   Justice Burke took no part in the decision.



                              OPINION

    Marvin Smith and 10 others (plaintiffs) filed an action in the circuit
court of Perry County against the Illinois Central Railroad Company,
doing business as the Canadian National/Illinois Central Railroad
(Railroad), on behalf of themselves and those persons and businesses
who allegedly sustained personal injuries and property damage as a
result of a train derailment in Tamaroa, Illinois. The circuit court
granted the plaintiffs’ motion to certify the case as a class action and
the appellate court affirmed. 363 Ill. App. 3d 944. This court granted
leave to appeal. 177 Ill. 2d R. 315. For the following reasons, we
reverse the judgments of the appellate and circuit courts, and remand
the cause for further proceedings.

                          I. BACKGROUND
    On February 9, 2003, 21 cars of a north-bound freight train owned
and operated by the Railroad derailed in Tamaroa, a small rural
community in southern Illinois. Tank cars containing hydrochloric
acid, vinyl chloride, methanol, and a methanol/formaldehyde mixture
ruptured during the derailment, spilling a portion of their contents
onto the ground. Some of the cars containing methanol also caught
fire. As a result, more than 1,000 individuals were subjected to a
mandatory evacuation. Additional chemical discharges occurred on
February 20, 2003, and May 7, 2003. Shortly after the derailment, the
railroad initiated a claims process by which it reimbursed numerous
individuals and businesses in and around Tamaroa for a variety of
alleged losses relating to the spill and evacuation in exchange for
written releases agreeing to release the Railroad from liability as to all
known claims.
    On June 16, 2003, plaintiffs filed a complaint in the circuit court
of Perry County containing counts for negligence, negligence based
on res ipsa loquitur, nuisance, abnormally dangerous activity, and
trespass. The complaint alleged that the proposed class plaintiffs
“were injured and damaged in one or more of the following ways:
             a. They breathed the harmful chemicals, causing present
        and potential future damage to their lungs and other bodily
        organs and tissues;
             b. Their skin was exposed to the harmful chemicals,
        resulting in present and potential future damage to their skin
        and other bodily organs and tissues;
             c. The harmful chemicals polluted and contaminated their
        food and water supplies;
             d. They have experienced physical and mental pain and
        suffering, fear, anguish, discomfort, and emotional distress,
        and they will continue to do so in the future, including the fear
        of future adverse medical consequences and dread diseases;



                                   -2-
            e. They were required to evacuate their homes and
       business, resulting in severe inconvenience and, in some cases,
       expense and/or loss of income;
            f. They have incurred medical and related expenses, and
       will incur such expenses in the future;
            g. They have lost wages, earning capacity, and other
       income, and will experience such losses in the future;
            f. [sic] They will be required to expend sums to clean the
       harmful chemical contamination from their real and personal
       property;
            g. [sic] To the extent that they are unable to clean the
       harmful chemical contamination from their real and personal
       property, the property will be diminished in value as a result
       of the contamination;
            h. [sic] The harmful chemicals have caused damage to the
       plaintiffs’ real and personal property;
            i. [sic] The plaintiffs will be required to undergo medical
       monitoring to detect future physical harm that may result from
       contact with the harmful chemicals;
            j. [sic] The plaintiffs will be required to sample their
       property to determine whether their property has been
       contaminated and the extent of that contamination.”
   The plaintiffs filed a motion to certify the class. The circuit court
granted class certification, defining the class as:
            “All persons, firms, and legal entities residing, maintaining
       a place of business, owning property, employed, attending
       school, or otherwise present in or in the vicinity of Tamaroa,
       Illinois, or its environs on or after February 9, 2003, February
       20, 2003, or May 7, 2003, and who or which have sustained
       legally cognizable compensatory or punitive damages or may
       incur or may claim to have incurred legally cognizable
       compensatory or punitive damages as a proximate result of the
       Canadian National train derailment which occurred on
       February 9, 2003, in Tamaroa, Illinois.”
   The Railroad filed a petition for interlocutory review pursuant to
Supreme Court Rule 306(a)(8) (210 Ill. 2d R. 306(a)(8)). The


                                  -3-
appellate court denied leave to appeal. The Railroad then filed a
petition for leave to appeal to this court. This court denied leave to
appeal, but entered a supervisory order directing the appellate court
to hear the appeal. Smith v. Illinois Central R.R. Co., 212 Ill. 2d 554
(2004) (supervisory order).
    On appeal, the Railroad argued that personal injury actions should
not be certified as class actions because such actions would trigger an
unworkable array of fact-intensive, claimant-specific questions that
would inevitably result in numerous minitrials that defy class
treatment. In rejecting this argument, the appellate court noted that
while courts historically have been reluctant to employ class
certification in mass tort cases because significant questions regarding
damages and affirmative defenses would require multiple minitrials,
more recent federal and state decisions have found class certification
to be appropriate for actions based on a single catastrophic incident
such as train derailments, and for mass tort actions alleging exposure
to hazardous substances. The court found that such cases demonstrate
that the commonality requirement can be met despite the differences
in individual claims of injuries and damages. 363 Ill. App. 3d at 951.
    The Railroad also argued that the circuit court abused its
discretion in finding that the plaintiffs satisfied the commonality
requirement for class certification in the present case. The appellate
court disagreed, finding that the liability issues, which the court found
could be determined on a classwide basis because the claims arose
from a single catastrophic event with a common nucleus of operative
facts, were predominate. The court reasoned that the only issues
distinguishing the class members were the extent of each member’s
exposure to harmful contaminants and the resulting personal injuries
and property damage sustained, and that if differences in the amount
of individual damages would make a class action improper, a class
action would never be possible because variations in the amount of
damages among class members is almost inevitable. 363 Ill. App. 3d
at 953.
    The Railroad also argued that the class definition was
“unworkably overbroad” because the terms “vicinity” and “environs”
were not defined by geographic borders and that limiting membership
to those who have sustained legally cognizable claims made
membership contingent on whether a given person’s claim was

                                  -4-
meritorious, and not objectively ascertainable without individualized
fact-finding. Noting that the circuit court did not have the opportunity
to address these arguments and that a preliminary review of the record
demonstrated that these deficiencies could be corrected, the appellate
court remanded the cause to the trial court to consider the Railroad’s
objections to the class definition and to make appropriate
modifications. 363 Ill. App. 3d at 956.
    Justice Welch dissented, arguing that questions such as the
existence of damages, the proximate cause of damages, and the extent
of damages are so individualized and so predominate over any
common issues of law or fact that class certification was not
appropriate. 363 Ill. App. 3d at 956.
    We granted the Railroad’s petition for leave to appeal.

                             II. ANALYSIS
    On appeal, the Railroad argues that the circuit court abused its
discretion in granting plaintiffs’ motion for class certification.
Specifically, the Railroad argues that (1) the common issues of law
and fact do not predominate over the individualized injury and
causation issues; (2) the class definition will require individualized
claim reviews to determine class membership; (3) numerous expert
and governmental reports demonstrate the lack of connection between
the derailment site and the amorphous geographic area incorporated
by the class definition; and (4) the proposed class is insufficiently
numerous.
    Section 2–801 of the Code of Civil Procedure (735 ILCS 5/2–801
(West 1998)) provides that an action may proceed as a class action
only if the circuit court finds: (1) the class is so numerous that joinder
of all members is impractical; (2) there are questions of fact or law
common to the class, and those common questions predominate over
any questions affecting only individual members; (3) the representative
parties will fairly and adequately protect the interest of the class; and
(4) the class action is an appropriate method for the fair and efficient
adjudication of the controversy. Decisions regarding class certification
are within the discretion of the trial court and will not be disturbed on
appeal unless the trial court abused its discretion or applied
impermissible legal criteria. Avery v. State Farm Mutual Automobile

                                   -5-
Insurance Co., 216 Ill. 2d 100 (2005). However, “ ‘[a] trial court’s
discretion in deciding whether to certify a class action is not unlimited
and is bounded by and must be exercised within the framework of the
civil procedure rule governing class actions.’ ” Avery, 216 Ill. 2d at
126, quoting 4 A. Conte & H. Newberg, Newberg on Class Actions
§13:62, at 475 (4th ed. 2002).
     The Railroad begins by noting, as did the appellate dissent, that no
Illinois appellate court decision has ever approved class certification
in a mass-tort personal injury case. Indeed, there is little Illinois
authority dealing with class certification in personal injury cases.
However, as we recently observed in Avery, our section 2–801 is
patterned after Rule 23 of the Federal Rules of Civil Procedure (Fed.
R. Civ. P. 23), and federal decision interpreting Rule 23 are persuasive
authority with regard to the question of class certification in Illinois.
Avery, 216 Ill. 2d at 125.
     Rule 23(a) sets forth four prerequisites for maintaining a class
action: (1) the class is so numerous that joinder of all members is
impossible; (2) there are questions of law or fact common to the class;
(3) the claims or defenses of the representative parties are typical of
the claims or defenses of the class; and (4) the representative parties
will fairly and adequately protect the interests of the class. Fed. R.
Civ. P. 23(a). If these requirements are satisfied, the court must then
find that the class action fits into one of the three categories of class
actions set forth in Rule 23(b). In re Community Bank of Northern
Virginia, 418 F.3d 277 (3d Cir. 2005); Johnston v. HBO Film
Management, Inc., 265 F.3d 178 (3d Cir. 2001). Rules 23(b)(1) and
(b)(2) are not relevant to our discussion. Rule 23(b)(3) allows a
plaintiff to maintain an action as a class action if he can demonstrate
that: (1) the questions of law or fact common to the class predominate
over any questions affecting only individual members; and (2) that a
class action is superior to other available methods for the fair and
efficient adjudication of the controversy. Fed. R. Civ. P. 23(b)(3).
     The purpose of the predominance requirement is to ensure that the
proposed class is sufficiently cohesive to warrant adjudication by
representation, and it is a far more demanding requirement than the
commonality requirement of Rule 23(a)(2). Bell Atlantic Corp. v.
AT&T Corp., 339 F.3d 294, 301 (5th Cir. 2003), citing Amchen
Products, Inc. v. Windsor, 521 U.S. 591, 623-24, 138 L. Ed. 2d 689,

                                  -6-
713, 117 S. Ct. 2231, 2250 (1997). The test for predominance is not
whether the common issues outnumber the individual ones, but
whether common or individual issues will be the object of most of the
efforts of the litigants and the court. Southwestern Refining Co. v.
Bernal, 22 S.W.3d 425, 434 (Tex. 2000); citing Central Power &
Light Co. v. City of San Juan, 962 S.W.2d 602 (Tex 1998).1
Determining whether issues common to the class predominate over
individual issues requires the court to identify the substantive issues
that will control the outcome, assess which issues will predominate,
and then determine whether these issues are common to the class.
O’Sullivan v. Countrywide Home Loans, Inc., 319 F.3d 732, 738 (5th
Cir. 2003). Such an inquiry requires the court to look beyond the
pleadings to understand the claims, defenses, relevant facts, and
applicable substantive law. Castano v. American Tobacco Co., 84
F.3d 734, 744 (5th Cir. 1996). Satisfaction of section 2–108’s
predominance requirement necessitates a showing that “ ‘successful
adjudication of the purported class representatives’ individual claims
will establish a right of recovery in other class members.’ ” Avery, 216
Ill. 2d at 128, quoting Goetz v. Village of Hoffman Estates, 62 Ill.
App. 3d 233, 236 (1978). Where the predominance test is met, “ ‘a
judgement in favor of the class members should decisively settle the
entire controversy, and all that should remain is for other members of
the class to file proof of their claim.’ ” Southwestern, 22 S.W.3d at
434, quoting Life Insurance Co. of the Southwest v. Brister, 722
S.W.2d 764, 772 (Tex Ct. App. 1986).
     Historically, certification of mass tort personal injury cases has
been disfavored. Castano, 84 F.3d at 746. In fact, the advisory
committee notes to Rule 23(b)(3) state that “[a] ‘mass accident’
resulting in injuries to numerous persons is ordinarily not appropriate
for a class action because of the likelihood that significant questions,
not only of damages but of liability and defenses of liability, would be
present, affecting the individuals in different ways. In these
circumstances, an action conducted nominally as a class action would
degenerate in practice into multiple lawsuits separately tried.” Fed. R.
Civ. P. 23 advisory committee’s note, subdivision (b)(3), 39 F.R.D.
1
     Rule 42 of the Texas Rules of Civil Procedure, which govern class
actions, is virtually identical to Federal Rule 23.

                                  -7-
69, 103 (1966). Although Rule 23 does not categorically exclude mass
tort cases from class certification, the committee’s note clearly
indicates that certification in such cases should be the exception rather
than the rule.
     In Southwestern, the Texas supreme court provided an excellent
explanation of the unsuitability of the class action device for mass tort
personal injury cases such as the one before us, observing that
“[p]ersonal injury claims will often present thorny causation and
damage issues with highly individualistic variables that a court or jury
must individually resolve. [Citation.] Thus, the class action will rarely
be an appropriate device for resolving them.” Southwestern, 22
S.W.3d at 436. As noted above, Rule 42 of the Texas Rules of Civil
Procedure, which govern class action certification, is virtually identical
to Federal Rule 23, after which our own class action statute is
patterned. Consequently, we find the court’s rationale in Southwestern
persuasive.
     In Southwestern, a tank at the defendant’s refinery exploded and
burned, sending a plume of smoke into the air which deposited a layer
of ash and soot on homes in the surrounding neighborhoods. Plaintiffs
filed an action claiming personal injuries and property damage from
the exposure, as well as mental anguish caused by the sight and sound
of the explosion. The trial court granted the plaintiffs’ motion for class
certification and the appellate court affirmed. The supreme court of
Texas reversed, finding that the common issues did not predominate
and that a class action was not superior to other available methods for
a fair and efficient adjudication of the controversy. Southwestern, 22
S.W.3d at 436-39.
     With respect to predominance, the court found that the causation
and damage issues were unique to each class member. The court
acknowledged that the issue of whether Southwestern was liable for
the explosion and whether materials released were capable of causing
harm were common, but found that the answers to these questions
would not establish whether and to what extent each class member
was exposed, whether the exposure was the proximate cause of harm
to each class member, whether and to what extent other factors
contributed to the alleged harm, and the amount of each class
members damage. As to those issues, highly individual variables,
including each class members dosage, location, activity, age, medical

                                   -8-
history, and credibility would all be essential to establishing causation
and damages. Southwestern, 22 S.W.3d at 436-37.
    The court also found that class treatment was not superior to
other available methods for the fair and efficient adjudication of the
controversy:
             “The class action is a procedural device intended to
        advance judicial economy by trying claims together that lend
        themselves to collective treatment. It is not meant to alter the
        parties’ burdens of proof, right to a jury trial, or the
        substantive prerequisites to recovery under a given tort.
        Procedural devices may ‘not be construed to enlarge or
        diminish any substantive rights or obligations of any parties to
        any civil action.’ [Citations.] Although a goal of our system is
        to resolve lawsuits with ‘great expedition and dispatch and at
        the least expense,’ the supreme objective of the courts is ‘to
        obtain a just, fair, equitable and impartial adjudication of the
        rights of litigants under established principles of substantive
        law.’[Citation.] This means that ‘convenience and economy
        must yield to a paramount concern for a fair and impartial
        trial.’ [Citation.] And basic to the right to a fair trial–indeed,
        basic to the very essence of the adversarial process–is that
        each party have the opportunity to adequately and vigorously
        present any material claims and defenses. If Southwestern
        chooses to challenge the credibility of and its responsibility for
        each personal injury claim individually, then what may
        nominally be a class action initially would degenerate in
        practice into multiple lawsuits separately tried. ***.
             ***
             Aggregating claims can dramatically alter substantive tort
        jurisprudence. Under the traditional tort model, recovery is
        conditioned on defendant responsibility. The plaintiff must
        prove, and the defendant must be given the opportunity to
        contest, every element of a claim. By removing individual
        considerations from the adversarial process, the tort system is
        shorn of a valuable method for screening out marginal and
        unfounded claims.” Southwestern, 22 S.W.3d at 437-38.



                                   -9-
    The unsuitability of the class action device for mass tort personal
injury cases was also explained in Steering Committee v. Exxon Mobil
Corp., No. 05–30781 (5th Cir. August 18, 2006), wherein the court
held that “where individual damages cannot be determined by
reference to a mathematical or formulaic calculation, the damages
issue may predominate over any common issues shared by the class.”
Steering Committee, slip op. at 3, citing Bell Atlantic Corp. v. AT&T
Corp., 339 F.3d 294, 308 (5th Cir. 2003); O’Sullivan v. Countrywide
Home Loans, Inc., 319 F.3d 732, 745 (5th Cir. 2003); Allison v. Citgo
Petroleum Corp., 151 F.3d 402, 419 (5th Cir. 1998).
    In Steering Committee, a valve in Exxon Mobil’s Baton Rouge
Chemical Plant failed, resulting in an oil leak. The oil ignited and
burned for several days, and the wind carried a smoke plume over
portions of Baton Rouge. Plaintiffs filed suit seeking damages for
personal injuries, discomfort and annoyance, emotional distress
resulting from knowledge of exposure to hazardous substances, fear
of future unauthorized exposures, and economic harm including
damage to business and property. The district court denied plaintiffs’
motion for class certification, finding that they failed to meet the
predominance requirement of Rule 23(b)(3). The court found that the
personal injury claims would turn on location, exposure, dose,
susceptibility to illness, nature of symptoms, type and cost of medical
treatment, and subsequent impact of illnesses on individuals. The court
further noted that in addition to the personal injury claims, separate
types of proof would be necessary for the property damage,
devaluation, and business loss claims. The court concluded that
because each plaintiff’s claim was highly individualized with respect
to proximate causation, including individual issues of exposure,
susceptibility to illness, and types of physical injuries, one set of
operative facts would not establish liability, and individual issues
surrounding exposure, dose, health effects, and damages would
dominate at trial. Steering Committee, slip op. at 3.
     The Fifth Circuit affirmed, holding that because individual
plaintiffs suffered different alleged symptoms as a result of different
alleged periods and magnitudes of exposure, and because some
plaintiffs alleged both personal and property injuries, while others
alleged only one or the other, the damage claims were not subject to


                                 -10-
any sort of formulaic calculation, and plaintiffs could therefore not
meet the predominance requirement. Steering Committee, slip op. 3.
    Plaintiffs point out that the court in Steering Committee affirmed
the district court’s denial of class certification, holding that the district
court did not abuse its discretion in doing so. While this is true, we
believe the court’s rationale supports our determination that the class
action device is unsuitable for mass tort personal injury cases such as
the one before us.
    We agree with the reasoning and conclusions in Southwestern and
Steering Committee. The lower courts in this case erroneously
equated liability for the derailment with liability for the alleged health
consequences arising from exposure to the chemicals. However, the
vast majority of the damages flow not from the derailment itself, but
from the exposure to the chemicals spilled. Proof of proximate
causation in this case will involve highly individualized variables,
including whether and to what extent, and to which chemicals each
member was exposed, location at the time of exposure, age, activity,
medical history, and credibility. Plaintiffs seek a variety of types of
damages, including loss of money or personal property resulting from
the evacuation, current and future illness as a result of the chemical
exposure, emotional injury, contamination of real and personal
property, and diminution in value of real property. Not only will each
individual plaintiff be required to prove the amount of damages, he or
she will also have to prove which types of damages were incurred.
Clearly, individual issues of proximate causation and damages will
consume the great bulk of the time at trial. Consequently, the common
issues do not predominate.
    One of the cases plaintiffs rely upon, Sala v. National R.R.
Passenger Corp. 120 F.R.D. 494 (E.D. Pa. 1988), was also cited by
the plaintiffs in Steering Committee. In Sala, the named plaintiff
suffered personal injuries when the Amtrak train on which he was a
passenger collided with an Amtrak maintenance vehicle and derailed.
The district court granted the plaintiff’s motion for class certification.
The court first determined that the issue of liability was common to
the entire class because each class member would claim to have been
injured at the same time and location, and as a result of the same
conduct, and therefore would offer precisely the same proof to
establish Amtrak’s liability. The court next determined that the central

                                    -11-
issue involved in establishing causation was likewise common to all
class members because the injuries were allegedly sustained from a
single cause: the collision and derailment of the train. Finally, the court
noted that while the injures and damages would have to be determined
on an individual basis, the common issues of liability and defenses as
well as causation predominated over the individual issues of injuries
and damages. Sala, 120 F.R.D. at 499.
    The court in Steering Committee distinguished Sala on the basis
that the Sala involved injuries sustained from a single cause: the
collision and derailment of the train on which they were riding. The
court noted that while the alleged cause of injuries was also a single
accident–a refinery fire–the causal mechanism for the plaintiffs’
injuries–alleged exposure and fear of exposure to toxic
substances–was not so straight forward. Steering Committee, slip op.
at 4.
    The plaintiffs also rely upon Sterling v. Velsicol Chemicals, 855
F.2d 1188 (6th Cir. 1988). In Sterling, residents living near Velsicol’s
chemical-waste burial site brought a class action for personal injuries
and property damage resulting from hazardous chemicals leaking from
the landfill and contaminating the groundwater. The court in Sterling
affirmed the district court’s certification of the class, noting that
almost identical evidence would be required to establish the level and
duration of chemical contamination, the causal connection, if any,
between the plaintiffs’ consumption of contaminated water and the
type of injuries allegedly suffered, and the defendant’s liability.
    The court in Steering Committee distinguished Sterling, finding
that Sterling stood only for the proposition that it is theoretically
possible to satisfy the predominance and superiority requirements of
Rule 23(b) in a mass tort or mass accident case. Steering Committee,
slip op. at 4.
    Many of the other cases relied upon by the plaintiffs are
inapposite. Miner v. Gillette Co., 87 Ill. 2d 7 (1981), and Steinberg v.
Chicago Medical School, 69 Ill. 2d 320 (1977), stand only for the
proposition that if the common issues predominate, the existence of
individual issues will not defeat class certification. Lee v. Allstate Life
Insurance Co., 361 Ill. App. 3d 970 (2005), P.J.’s Concrete Pumping
Service, Inc. v. Nextel West Corp., 345 Ill. App. 3d 992 (2004), Clark
v. Tap Pharmaceutical Products, Inc., 343 Ill. App. 3d 538 (2003),

                                   -12-
Haywood v. Superior Bank FSB, 244 Ill. App. 3d 326 (1993), Slimack
v. Country Life Insurance Co., 227 Ill. App. 3d 287 (1992), Purcell
& Wardrope Chartered v. Hertz Corp., 175 Ill. App. 3d 1069 (1988),
and Carrao v. Health Care Services Corp., 118 Ill. App. 3d 417
(1983), were all breach-of-contract/consumer-fraud cases where the
plaintiffs suffered the same type of harm from essentially identical
transactions. Hickey v. City of Seattle, 236 F.R.D. 659 (W.D. Wash.
2006), involved a class action wherein plaintiffs sought damages
stemming from a mass arrest of protestors at the 1999 ministerial
meeting of the World Trade Organization. In Watters v. Department
of Social Services, 929 So. 2d 267 (La. App. 2006), plaintiffs filed a
class action seeking damages for injuries resulting from their exposure
to asbestos, mold, and other toxins present in the building where they
worked. In finding the commonality requirement of Louisiana’s class
actions statute met, the court provided no analysis or reasoning for its
finding that the common issues predominated. In Turner v. Murphy
Oil USA, Inc., 234 F.R.D. 597 (E.D. La. 2006), plaintiffs filed a class
action seeking damages resulting from an oil leak which occurred in
the aftermath of hurricane Katrina. In granting class certification, the
court found that because the vast majority of the plaintiffs were out of
the area when the spill occurred, damages for personal injury would
form only a slight portion of the plaintiffs’ damage claims. In Doyle v.
Fluor Corp., No. ED 87137 (2006), class plaintiffs did not seek
damages for personal injury, only damage to their real property. In In
re Miamisburg Train Derailment Litigation, 132 Ohio App. 3d 571,
725 N.E.2d 738 (1999), and Peters v. National R.R. Passenger Corp.,
966 F.2d 1483 (D.C. Cir. 1992), the propriety of class certification
was not at issue.
    Plaintiffs cite several cases involving chemical spills resulting from
tank car derailments, but we find these cases unpersuasive. In
Livingston Police Parish Jury v. Illinois Central Gulf R.R. Co., 432
So. 2d 1027 (La. App. 1983), and Louisville & Nashville R.R. Co. v.
Wollenmann, 180 Ind. App. 588, 392 N.E.2d 1000 (1979), the
plaintiffs alleged personal injuries and property damages arising from
tank car derailments and chemical spills. In affirming class action
certification, the courts in both cases found that the common issues
predominated, but provided no analysis or reasoning for their findings.



                                  -13-
Given the absence of any meaningful analysis of the predominance
issue, we find these cases unpersuasive.
    In Reynolds v. CSX Transportation, Inc., 55 Ohio App. 3d 19,
561 N.E.2d 1047 (1989), the court affirmed the trial court’s decision
to grant class certification instituted on behalf of persons evacuated
from their homes and businesses after a tank car containing
phosphorous derailed and its contents caught fire, sending a thick
cloud of smoke through several residential neighborhoods and
commercial districts. Finding that the questions concerning CSX’s
conduct up to the time of the derailment were common to all members
of the class, the trial court certified the class as to the issues of
negligence and malice (punitive damages), but found that certain
issues such as proximate cause and compensatory damages, were too
individualized to be handled as part of the class action. The appellate
court affirmed. Reynolds is clearly inapposite because the trial court
in this case did not limit class certification to the issue of liability for
the derailment. Indeed, Reynolds supports a conclusion that class
certification is not proper in this case.

                             CONCLUSION
    Based on the forgoing analysis, we conclude that the common
issues of fact and law do not predominate. Although proof of the
cause of the derailment will be relatively straightforward, this alone
will not establish the Railroad’s liability. Proof of proximate causation
and damages will be highly individualized and will consume the bulk
of the time at trial. Because the statutory requirement of
predominance cannot be met in this case, we hold that the circuit
court abused its discretion in certifying the class. As a consequence of
this holding, we need not address the Railroad’s other arguments. The
judgments of the appellate court and circuit court are hereby reversed,
and the cause remanded for further proceedings.

                                                    Judgments reversed;
                                                       cause remanded.

    JUSTICE BURKE took no part in the consideration or decision
of this case.

                                   -14-